 



Exhibit 10.43

 

LICENSE AGREEMENT

 

The parties agree as follows:

 



Date of this       LICENSE:   March 1, 2015           Parties to this  
LICENSOR: Interlink Electronics, Inc. LICENSE:   Address for notices: 31248 Oak
Crest Drive, Ste. 110       Westlake Village, California 93063             You,
the LICENSEE: BKF Capital Group, Inc.     Address for notices: 31248 Oak Crest
Drive, Ste. 110       Westlake Village, California 93063



 





Information from       Over-Lease:   Landlord: KSwiss, Inc.     Address for
notices:                        Date of Overlease: December 8, 2014     Term of
Overlease: February 1, 2015 to January 31, 2021             A copy of the
Overlease has been provided to LICENSEE.

 





Term of License: 1. The term of the LICENSE shall be March 1, 2015 to January
30, 2021  (the “Term”), however either party can terminate this License on
thirty (30) days  written notice.       Scope of License: 2. LICENSEE shall have
a license to occupy and use one furnished office at 31248 Oak  Crest Drive,
Suite 110, Westlake Village, California 93063 (the “Demised Premises”).  The
Demised Premises are depicted by the cross-hatched area on Exhibit A, attached
 hereto.  Pursuant to this License the LICENSEE shall also be provided the use
of a  telephone system solely for domestic calls, internet connection, networked
printers,  copier and access to reception areas and conference room space.
LICENSEE shall  be responsible for any fees or expenses associated with
programming of telephones  or computer equipment and for putting LICENSEE’s name
on the door or directory.       Use of Premises: 3. The Demised Premises may be
used only for professional offices.       License Fee: 4. Licensee agrees to pay
to Licensor $12,000.00 as rent for the Demised Premises during  the Term of this
License.  Rent shall be payable in advance in equal monthly installments  of
$1,000.00 each on the 1st day of the preceding calendar month, commencing on
 April 1, 2015 and continuing monthly until the end of the Term, except the
first partial  month’s rent shall be paid upon the execution of this License.  
    Security Deposit: 5. Licensee has deposited with Licensor the sum of
$1,000.00 as security for the full and  faithful performance and observance by
Licensee of the terms, covenants and conditions  of this License.  If Licensee
shall fully and faithfully observe and perform all of the terms, covenants and
conditions of this License, the security, without interest, shall be returned
 to Licensee after the end of the term of this License and the delivery of
possession of the  demised premises to Licensor.

 



 

 

 

Notices: 6. All notices in the LICENSE shall be sent by personal delivery,
certified mail, “return receipt requested” or recognized overnight carrier.
Subject to     Overlease: 7. The LICENSE is subject to the Overlease.  It is
also subject to any agreement to which the Overlease is subject.  LICENSEE
understands that it is subject to the Overlease and that the LICENSEE will not
violate it in any way.   Adopting the     Over-Lease: 8. The provisions of the
Overlease are part of this LICENSE.         No authority: 9. The LICENSEE, has
no authority to contact or make any agreement with the Landlord about the
Demised Premises or the Overlease.  The LICENSEE, may not pay rent or other
charges to the Landlord, but shall only make payments to the LICENSOR.      
Successors: 10. Unless otherwise stated, the LICENSE is binding on all parties
who  lawfully succeed to the rights or take the place of the LICENSOR or you,
the LICENSEE.  Examples are an assign, heir, or a legal representative such as
an executor of your will or administrator of your estate.       Changes: 11.
This LICENSE can be changed only by an agreement in writing signed by parties to
the LICENSE.       Rider: 12. The terms and conditions set forth in the attached
RIDER are expressly incorporated herein and made a part of this LICENSE.

 



LICENSOR:   Interlink Electronics, Inc. LICENSEE:  BKF Capital Group, Inc.      
  By: /s/ Gary Rubin By: /s/ Steven N. Bronson     Print Name: Gary Rubin Print
Name:Steven N. Bronson Title: Controller Title:CEO



 



 

 